DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-22 are canceled. Claims 23-44 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 01/03/2022 and 08/24/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “common border node”, e.g. see claim 23, line 2, from the bottom of the claim, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-37, 40 and 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eckert (US 20190327168 A1).

Claim 23. Eckert teaches an apparatus, comprising: at least one processor; and at least one memory including a set of instructions; wherein the set of instructions is configured to, when common border node maps to e.g. node E, set of external egress nodes maps to e.g. node F and node C, connected to Node D [0069] message is forwarded first to node E where it is replicated, with one copy forwarded to node F and one to node C); generate, by the node based on the set of external egress nodes, a label switched packet including an encoding of an indication (indication maps to [0103] In step 706, local decapsulation bit positions are assigned to one or more egress nodes on the path or tree for the message flow. These are bit position assignments similar to assignments 138 of FIG. 1. In one embodiment, separate bit positions are assigned to each egress node, in the manner of assignments 138 of FIG. 1) of the set of external egress nodes ([0077] BIER-TE-enabled node B receives message 308 from node A. In an embodiment in which node B forwards messages 

Claim 24. Eckert teaches the apparatus of claim 23, and the node associated with the sub-domain is an ingress node for the multicast flow, wherein the set of egress nodes of the packet is the set of egress nodes of the multicast group ([0047] FIG. 1, BIER-TE-enabled nodes 118, 120, 122, 124, 126 and 128 form a provider network, or domain. Such a provider network could be employed by an Internet service provider to transport packets to customers. The domain includes core nodes 120 and 122, and provider edge nodes 118, 124, 126, and 128. The provider edge nodes are coupled to customer edge nodes 110, 112, 114, and 116. Hosts 102, 104, 106, and 108 are coupled to the customer edge nodes. FIG. 2, host 102 is a multicast source, while hosts 104, 106, and 108 are configured as multicast receivers, or subscribers. 

Claim 25. Eckert teaches the apparatus of claim 24, and the packet is generated by the ingress node based on a packet of a multicast source ([0049] The functions of controller 130 in the embodiment of FIG. 1 include: assigning bit positions to links within the BIER-TE-enabled portion of network 100; communicating the bit position assignments to forwarding tables in the respective BIER-TE-enabled nodes; determining the explicit path or tree to be followed by messages within a particular multicast group; and communicating to the BIER-TE ingress node for the group the bit positions making up the path, along with an identification of the multicast group).

Claim 26. Eckert teaches the apparatus of claim 23, and the node associated with the sub-domain is a second border node of the sub-domain, wherein the set of egress nodes of the packet is a subset of the egress nodes of the multicast group (e.g. fig. 3A:124).

Claim 27. Eckert teaches the apparatus of claim 26, and the packet is received by the second border node of the sub-domain via a unicast tunnel ([0144] In an embodiment, forwarding table 1218 is a unicast forwarding table built using routing table 1216. In such an embodiment, inclusion of routing module 1212, routing information 1214 and forwarding table 1218 allows network device 1220 to perform BIER-TE forwarding over indirect, or forward-routed, links using unicast tunneling).

Claim 28. Eckert teaches the apparatus of claim 23, and the set of external egress nodes is determined based on routing information maintained by the node ([0039] The BIER forwarding mechanism referenced above depends on the use of a forwarding node's unicast routing information).

Claim 29. Eckert teaches the apparatus of claim 28, and the routing information includes, for each network node in a set of network nodes of the network domain, an indication as to whether the respective network node is internal or external to the sub-domain of the node ([0134] In the case of the entry mapping bit position 7 to a local/decapsulation link for node E, the receive node provided in the table for the link is the external to the BIER domain, or upper-layer, protocol at node E that the decapsulated message is passed to. In an embodiment, an identifier of a specific protocol, such as IPv4, IPv6, or Ethernet, to name a few, is included as the receive node of a local decapsulation link. The external or upper-layer protocol may also be referred to as the next protocol. In the embodiment of FIG. 11C, BTFT 1196 includes incoming 

Claim 30. Eckert teaches the apparatus of claim 29, and the routing information includes, for each of the network nodes of the network domain that is external to the sub-domain of the node, an indication as to a border node with which the respective network node is associated and an address of the border node with which the respective network node is associated ([0037] In forwarding a BIER multicast packet containing a packet bit array or, more generally, a BIER multicast message containing a message bit array, a BIER-enabled node determines whether any intended destination nodes for the packet are also reachable nodes from the BIER-enabled node. This is done using a bit-indexed forwarding table stored at the BIER-enabled node, the forwarding table having an entry for each of the BIER-enabled node's neighbor directly connected next-hop nodes. In an embodiment, the entry for each neighbor node includes a neighbor bit array with the same mapping of bit positions to destination nodes as that of the packet bit array. In a neighbor bit array, however, the value of the bit at a given bit position indicates whether the corresponding receiver node is reachable from the neighboring node associated with the forwarding table entry containing the neighbor bit array. Whether a node is reachable, for purposes of BIER forwarding, from a neighboring node depends on whether the neighboring node is included in the shortest path to the destination node, as determined through an interior gateway protocol IGP used in the network. A message bit array may also be called a bit string herein, and a neighbor bit array may be called a bit mask).

Claim 31. Eckert teaches the apparatus of claim 28, and the routing information includes Internet Protocol IP based routing information ([0131] Flowcharts illustrating examples of BIER-TE forwarding processes described throughout this disclosure are shown in FIGS. 11A and 11B. The flowchart of FIG. 11A is for a method carried out at a BIER-TE ingress node. Method 1100 begins with receiving a message, such as a packet, frame or datagram step 1102. The message is not yet a BIER-TE message when received by the ingress node. In the embodiment of method 1100, path tables mapping a message flow for the received message to a BIER-TE message bit array are checked step 1104. In an embodiment, the received message is a multicast message including multicast group and/or source information in its encapsulation, and the path table is a group path table similar to table 214 of FIG. 2. In an alternative embodiment, the message is in a unicast message flow for which traffic engineering is desired, and BIER-TE message bit array information is mapped to the message flow in a flow path table stored at the ingress node. In a further embodiment, a unicast message flow is identified in a flow path table using IP source and destination address information).

Claim 32. Eckert teaches the apparatus of claim 23, and the encoding of an indication of the set of external egress nodes includes a set of node identifiers identifying the respective external egress nodes ([0047] FIG. 1, BIER-TE-enabled nodes 118, 120, 122, 124, 126 and 128 form a provider network, or domain. Such a provider network could be employed by an Internet service provider to transport packets to customers. The domain includes core nodes 120 and 122, and provider edge nodes 118, 124, 126, and 128. The provider edge nodes are coupled to 

Claim 33. Eckert teaches the apparatus of claim 23, and, to send the packet, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: forward, by the node toward the common border node via a unicast tunnel from the node to the common border node, the packet ([0144] inclusion of routing module 1212, routing information 1214 and forwarding table 1218 allows network device 1220 to perform BIER-TE forwarding over indirect, or forward-routed, links using unicast tunneling).

Claim 34. Eckert teaches the apparatus of claim 33, and the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: determine, by the node based on a list of preferred tunnel types associated with the common border node, a tunnel 

Claim 35. Eckert teaches the apparatus of claim 33, and the unicast tunnel includes a Generic Routing Encapsulation GRE tunnel, a Multiprotocol Label Switching MPLS in User Datagram Protocol MPLS-in-UDP tunnel, an MPLS Label Switched Path LSP, or an Interior Gateway Protocol IGP shortcut ([0042] using the existing IGP used for exchanging unicast routing information in the IP network).

Claim 36. Eckert teaches the apparatus of claim 23, and the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: determine, by the node based on the set of egress nodes of the packet, a set of internal egress nodes that are located inside of the sub-domain ([0143] FIG. 12A, forwarding information 1206 includes neighbor information 1208 and a BIER-TE forwarding table 1210. In an embodiment, neighbor information 1208 is obtained through operation of a protocol other than an IGP, such as a Layer 2 handshaking or announcement protocol. BTFT 1210 includes any mappings of BIER-TE bit positions to links of the node associated with network device 1200. Neighbor information 1208 and BTFT 1210 include information received over interface 1202 from network devices at other nodes and/or from a network controller); generate, by the node based on the set of internal egress nodes, a second label switched packet including an encoding of an indication of the set 

Claim 37. Eckert teaches the apparatus of claim 36, and the encoding of an indication of the set of internal egress nodes includes a set of node identifiers identifying the respective internal egress nodes ([0046] FIG. 1 shows an example network 100. Network 100 includes nodes 118, 120, 122, 124, 126 and 128, which are configured to forward packets or other messages using BIER-TE. For example, these BIER-TE-enabled nodes are configured to store and use respective bit-indexed forwarding tables based on BIER-TE bit position assignments. In some embodiments, some or all of these BIER-TE-enabled nodes are also enabled to forward non-TE BIER packets, using different forwarding tables reflecting different bit position assignments. Letters A through F denote respective unique identifiers for the BIER-TE-enabled nodes).

Claim 40. Eckert teaches the apparatus of claim 23, and the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: maintain, by the node, a border node tunnel table including an address field configured to indicate an address of a border node ([0082] node E is not directly connected to node A, message 338 is routed to node E. In an embodiment, a BIER-TE message forwarded to a remote, or indirectly connected, node is routed using unicast routing tables at the nodes along the indirect path. Message 338 is encapsulated for unicast routing, forming a unicast tunnel to node E), a tunnel preference field 

Claim 42. Eckert teaches the apparatus of claim 23, and the sub-domain includes a Shortest Path First OSPF area ([0043] A new forwarding method called Bit Indexed Explicit Replication with Traffic Engineering BIER-TE allows multicast explicit paths to be defined while exhibiting a similar reduction of multicast state information to that provided by the existing BIER forwarding mechanism described above. The existing BIER mechanism may be referred to as BIER, BIER-shortest path first BIER-SPF), an OSPF version 3 OSPFv3 area, an Intermediate-System-to-Intermediate-System IS-IS level, or a Border Gateway Protocol BGP autonomous system AS 

Claim 43. Eckert teaches an method, comprising: determining, by a node associated with a sub-domain of a network domain, a set of egress nodes of a packet of a multicast flow ([0052] the protocol that the message is passed to can be an MPLS multicast or IP multicast protocol) for a multicast group ([0069] message is forwarded first to node E where it is replicated, with one copy forwarded to node F and one to node C); determining, by the node the based on the set of egress nodes of the packet, a set of external egress nodes that are located outside of the sub-domain ([0047] Each of BIER-TE-enabled nodes 124, 126, and 128 is configured as an egress router. The egress routers can be connected directly or via customer edge routers to hosts, such as receivers, or other networks. An egress router as used herein is a BIER-TE-enabled node that is the last BIER-TE-enabled node on a path between a source and a receiver. The egress router may be a provider edge node that is coupled to the receiver either directly or indirectly e.g., through a non-BIER-enabled customer edge node) and that are served by a common border node of the network domain (common border node maps to e.g. node E, set of external egress nodes maps to e.g. node F and node C, connected to Node D [0069] message is forwarded first to node E where it is replicated, with one copy forwarded to node F and one to node C); generating, by the node based on the set of external egress nodes, a label switched packet including an encoding of an indication (indication maps to [0103] In step 706, local decapsulation bit positions are assigned to one or more egress nodes on the path or tree for the message flow. These are bit position assignments similar to assignments 138 of FIG. 1. In 

Claim 44. Eckert teaches an apparatus, comprising: at least one processor; and at least one memory including a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to ([0168]): support, by a communication device associated with a sub-domain of a network domain, communication of a label switched packet of a multicast flow for a multicast group including a set of egress nodes ([0082] Message 338 is encapsulated for unicast routing, forming a unicast tunnel to node E. As indication maps to [0103] In step 706, local decapsulation bit positions are assigned to one or more egress nodes on the path or tree for the message flow. These are bit position assignments similar to assignments 138 of FIG. 1. In one embodiment, separate bit positions are assigned to each egress node, in the manner of assignments 138 of FIG. 1) of a subset of egress nodes, from the set of egress nodes, that are located outside of the sub-domain and that are served by a common border node of the sub-domain ([0077] BIER-TE-enabled node B receives message 308 from node A. In an embodiment in which node B forwards messages through other methods in addition to BIER-TE, node B first needs to determine that message 308 is a BIER-TE message. Identification of a message as a BIER-TE message can be included in the encapsulation of the message in various ways. In an embodiment for which BIER-TE is implemented in an MPLS network, for example, a specific uppermost MPLS label may be used to identify a BIER-TE message).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert as applied to claim 23 above, and further in view of Ogier (US 20030179742 A1).

Claim 38. Eckert teaches the apparatus of claim 23, and the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: maintain, by the node, a route table including a prefix field configured to indicate a route prefix ([0082] a BIER-TE message forwarded to a remote, or indirectly connected, node is routed using unicast routing tables at the nodes along the indirect path), a next-hop field configured to indicate a next hop for the route prefix ([0037] forwarding table having an entry for each of the BIER-enabled node's neighbor directly connected next-hop nodes), a scope field configured to indicate whether a scope of the route prefix is internal to the sub-domain or external to the sub-domain ([0134] receive node provided in the table for the link is the external to the BIER domain, or upper-layer, protocol at node E that the decapsulated message is passed to), and a border node indicate a border node for the route prefix ([0137] each BIER-TE node is aware of its directly-connected neighboring nodes).
Eckert does not explicitly teach the underlined features above.
Eckert does not explicitly teach internal to the sub-domain and indicate a border node for the route prefix.
However, Ogier discloses internal to the sub-domain and indicate a border node for the route prefix ([0320] where the `2002:` is a predetermined prefix associated with the reverse network address translation; the `8CAD:1:` is the IPv4 address (140.173.0.1) of the border gateway 16; the second `1:` is the SLA ID; the `0200:5EFE` is the IANA-specific OUI (with the `u` bit set to global scope and the type field 310 indicating that the compatibility address includes an embedded IPv4 address; and the `8CAD:8108` is the embedded IPv4 address (140.173.129.8) of the internal IPv4 node).
(AIA ) prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Ogier with Eckert; the motivation is to provide a proactive link-state routing protocol, which provides hop-by-hop routing along shortest paths to each destination. (e.g. see the abstract and paragraphs [0004] - [0014], of Ogier.)

Claim 39. Eckert teaches the apparatus of claim 23, and the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: maintain, by the node, a mapping table including a prefix field configured to indicate a route prefix ([0082] a BIER-TE message forwarded to a remote, or indirectly connected, node is routed using unicast routing tables at the nodes along the indirect path), a next-hop field configured to indicate a next hop internal to the sub-domain or external to the sub-domain ([0134] receive node provided in the table for the link is the external to the BIER domain, or upper-layer, protocol at node E that the decapsulated message is passed to), a border node field configured to indicate a border node for the route prefix, and a border node label field configured to indicate a label of the border node for the route prefix ([0137] each BIER-TE node is aware of its directly-connected neighboring nodes).
Eckert does not explicitly teach the underlined features above.
Eckert does not explicitly teach internal to the sub-domain and indicate a border node for the route prefix, and a border node label field configured to indicate a label of the border node for the route prefix.
However, Ogier discloses internal to the sub-domain and indicate a border node for the route prefix, and a border node label field configured to indicate a label of the border node for the route prefix ([0320] where the `2002:` is a predetermined prefix associated with the reverse network address translation; the `8CAD:1:` is the IPv4 address (140.173.0.1) of the border gateway 16; the second `1:` is the SLA ID; the `0200:5EFE` is the IANA-specific OUI (with the `u` bit set to global scope and the type field 310 indicating that the compatibility address includes an embedded IPv4 address; and the `8CAD:8108` is the embedded IPv4 address (140.173.129.8) of the internal IPv4 node).


Claim 41. Eckert teaches the apparatus of claim 23, and the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: maintain, by the node, a mapping table including an incoming label field configured to indicate an incoming label received by the node ([0082] a BIER-TE message forwarded to a remote, or indirectly connected, node is routed using unicast routing tables at the nodes along the indirect path), a next-hop field configured to indicate a next hop for the incoming label, a next-hop label field configured to indicate a label of the next hop for the incoming label ([0037] forwarding table having an entry for each of the BIER-enabled node's neighbor directly connected next-hop nodes), a scope field configured to indicate whether a scope of the incoming label is internal to the sub-domain or external to the sub-domain ([0134] receive node provided in the table for the link is the external to the BIER domain, or upper-layer, protocol at node E that the decapsulated message is passed to), a border node field configured to indicate a border node for the incoming label, and a border node label field configured to indicate a label of the border node for the incoming label ([0137] each BIER-TE node is aware of its directly-connected neighboring nodes).
Eckert does not explicitly teach the underlined features above.

However, Ogier discloses internal to the sub-domain and indicate a border node for the incoming label, and a border node label field configured to indicate a label of the border node for the incoming label ([0320] where the `2002:` is a predetermined prefix associated with the reverse network address translation; the `8CAD:1:` is the IPv4 address (140.173.0.1) of the border gateway 16; the second `1:` is the SLA ID; the `0200:5EFE` is the IANA-specific OUI (with the `u` bit set to global scope and the type field 310 indicating that the compatibility address includes an embedded IPv4 address; and the `8CAD:8108` is the embedded IPv4 address (140.173.129.8) of the internal IPv4 node).
(AIA ) prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Ogier with Eckert; the motivation is to provide a proactive link-state routing protocol, which provides hop-by-hop routing along shortest paths to each destination. (e.g. see the abstract and paragraphs [0004] - [0014], of Ogier.)

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure and claims:
Pfister (US 20180278521 A1)
[0038] The idea of encoding the set of egress nodes into the header of a multicast packet is not new. For example, researchers have proposed to encode the set of egress nodes as a set of IP 

Wijnands (US 10404482 B2)
Claim 15. A computer program product comprising: a non-transitory computer-readable storage medium; and a plurality of instructions, encoded in the non-transitory computer-readable storage medium and comprising a first set of instructions, executable by a processor of a network device, configured to generate a bit-indexed forwarding table (BIFT) at a first network node, wherein the BIFT comprises a plurality of entries, each entry of which corresponds to a bit position of a plurality of bit positions, each bit position of the plurality of bit positions represents an egress network node of a plurality of egress network nodes, the BIFT is generated from a bit indexed routing table (BIRT), comprising a plurality of BIRT entries, and is configured to cause a packet to be forwarded toward one or more of the plurality of egress network nodes, based at least in part on a bit string in the packet, and the first set of instructions comprises a first subset of instructions, executable by the processor of the network device, configured to select a bit position of the plurality of bit positions as a selected bit position, a second subset of instructions, executable by the processor of the network device, configured to create an entry of the plurality of entries, wherein the entry corresponds to the selected bit position, a third subset of instructions, executable by the processor of the network 

Sharma (US 7372853 B2)
Abstract: According to one embodiment of the invention, a method for multicasting data packets is provided. The method includes determining that a data packet is to be multicast from an intermediate node to a plurality of destination nodes in a branch of a point-to-multipoint MPLS connection tree. The intermediate node has a plurality of connection interfaces. The method also includes establishing only one MPLS tunnel in response to the determination. The only one MPLS tunnel is for carrying the data packet to be multicast and established between a node and the intermediate node. The method also includes connecting each destination node to the intermediate node through a particular one of the connection interfaces. The method also includes receiving the data packet from the node at the intermediate node through the only one MPLS tunnel. The method also includes forwarding the data packet to the plurality of destination nodes through the connection interfaces identified in a multicast table.


Abstract: Domain-wide unique node identifiers and domain-wide unique service identifiers are distributed within a MPLS domain using routing system LSAs. Nodes on the MPLS network compute shortest path trees for each destination and install unicast forwarding state based on the calculated trees. Nodes also install multicast connectivity between nodes advertising common interest in a common service identifier. Rather than distributing labels to be used in connection with unicast and multicast connectivity, the nodes deterministically calculate the labels. Any number of label contexts may be calculated. The labels may either be domain wide unique per unicast path or per multicast, or may be locally unique and deterministically calculated to provide forwarding context for the associated path. Multicast and unicast paths may be congruent, although this is not a requirement.

Sajassi (US 8169924 B2)
Abstract: A provider edge (PE) node of a network operates to send a trace path message over the network to a receiver PE node, the trace path message recording a list of intermediate nodes of a unicast path from the PE node to the receiver PE node; and receive a join message initiated from the receiver PE node, the join message using the list to propagate to the source PE node through the intermediate nodes such that a branch of a multicast tree is aligned with the unicast path.

Rekhter (US 8310957 B1)


Li (US 20150003463 A1)
Abstract: A network node for forwarding a data packet to a virtual network. The network node may maintain a table comprising one-to-one mapping information between one or more virtual private network (VPN) labels and one or more identifying labels for a destination virtual network. The network node may receive a data packet from a Multiprotocol Label Switching (MPLS) network. The data packet may comprise one or more VPN labels, at least one of which may be a MPLS Big Label Value that supports one-to-one mapping for more than one million destination virtual network addresses. The MPLS Big Label Value may comprise a destination virtual network address. The network element may map the one or more VPN labels to corresponding identifying labels for the destination virtual network according to the table, and forward the data packet to the destination virtual network.

Wijnands (US 20150078378 A1)
Abstract: Various systems and methods for performing bit indexed explicit replication (BIER) using multiprotocol label switching (MPLS). For example, one method involves receiving a packet that includes a MPLS label. The packet also includes a multicast forwarding entry. The method also involves determining, based on the value of the MPLS label, whether to use the multicast forwarding entry to forward the packet. The method further includes forwarding the packet.

Wijnands (US 20150085635 A1)
Abstract: A method and network device are disclosed for multicast forwarding. In one embodiment, the method includes receiving at a node configured to use a bit-indexed forwarding table a multicast message comprising an incoming message bit array. The method further includes comparing the incoming message bit array to a first neighbor bit array within a first forwarding table entry, and determining that for at least one relative bit position in the bit arrays a corresponding destination node is both a destination for the message and a reachable destination from a first neighboring node. The method further includes forwarding toward the first neighboring node a copy of the message, where a first node on the path of the forwarded message is not configured to use a respective bit-indexed forwarding table. An embodiment of the device includes a network interface, a memory and a processor configured to perform steps of the method.


Abstract: Methods, network devices and computer readable media are disclosed for traffic-engineered forwarding through a new form of bit indexed explicit replication. In one embodiment, a method includes receiving, at an ingress node of a network, a message associated with a message flow, obtaining a message bit array corresponding to the message flow, encapsulating the message with the message bit array to form an encapsulated message, and forwarding the encapsulated message into the network. Bit positions in the message bit array are assigned to separate segments of a path or tree in the network, and an explicit path or tree for the message flow is defined as an end to end connection of multiple segments assigned bit positions having a first bit value in the message bit array.

Wijnands (US 20200304405 A1) (US 10924395 B2)
Abstract: Seamless multipoint label distribution protocol (mLDP) transport over a bit index explicit replication (BIER) core may be provided. First, it may be determined that a first plurality of network devices comprise BIER edge routers. Then, in response to determining that the first plurality of network devices comprise BIER edge routers, a Targeted Label Distribution Protocol (T-LDP) session may be created between a first one of the first plurality of network devices and a second one of the first plurality of network devices. Next, an address of a peer device connected to the second one of the first plurality of network devices may be advertised by the second one of the first plurality of network devices over the T-LDP session.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/H.H/Examiner, Art Unit 2465